Case 5:16-cv-01128-AB-SP Document 246 Filed 01/15/19 Page 1 of 1 Page ID #:5137




   1                                   NOTE: CHANGES MADE BY THE COURT
   2
   3
   4
   5                         UNITED STATES DISTRICT COURT
   6                     CENTRAL DISTRICT OF CALIFORNIA
   7
     DOMINIC ARCHIBALD AND                       Case No. 5:16-cv-01128 –AB-SPx
   8 NATHANAEL PICKET, I, AS
   9 INDIVIDUALS AND AS                          Honorable André Birotte Jr.
     SUCCESSORS IN INTEREST TO
  10 NATHANAEL H. PICKETT II,                    [PROPOSED] ORDER
     DECEASED.                                   CONTINUING HEARING DATE
  11                                             FOR MOTIONS FOR TAXATION
  12                           Plaintiffs,       OF COSTS AND ATTORNEY FEES
  13                   vs.
  14
     COUNTY OF SAN BERNARDINO,
  15 KYLE HAYDEN WOODS, and DOES
     2-10, INCLUSIVE,
  16                        Defendants.
  17        Having reviewed the parties’ Joint Stipulation to Continue Hearing Date, the
  18 Court hereby CONTINUES the hearing for the Motion for Taxation of Costs and
  19 Attorney Fees by (Dkt. No. 225) is CONTINUED from January 18, 2019 to
  20 February 22, 2019, at 10:00 am. Dkt. Nos. 240 and 243 are DENIED AS MOOT.
  21        It is not clear whether Plaintiff Pickett’s Motion for Fees (Dkt. Nos. 223, 224)
  22 has been resolved, so out of an abundance of caution, the Court also continues it to
  23 February 22, 2019. The Court ORDERS Mr. Pickett’s counsel Mr. Conaway to
  24 withdraw this Motion if the issue has been resolved.
  25        IT IS SO ORDERED.
  26 Dated: January 15, 2019                          ______________________________
                                                      HON. ANDRE BIROTTE JR.
  27                                                  United States District Court Judge
  28

                                                -1-
